DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of  Group I, claims 1-7, in the reply filed on 3/16/2021 is acknowledged.  Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities: line 3 as amended lacks proper punctuation.  The following correction would be appropriate to obviate the objection:
“…a polymer layer provided on a surface of the carbon carrier, the polymer layer having an amine group…”  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 3 recites in part, “…wherein the polyalkyleneimine comprises at least one of a repeating unit of Chemical Formula 1 and a repeating unit of Chemical Formula 2…”  The claim is thus unclear as to whether only one of Chemical Formula 1 or Chemical Formula 2 is required (i.e., “at least one”), or if both are required (subsequent “and”).  It appears the “and” as underlined should be changed to “or”.  
	Claim 6 has been amended as shown below:

    PNG
    media_image1.png
    142
    584
    media_image1.png
    Greyscale

The language presented is not clear in terms of linking the feature of the total elements on a surface of the polymer layer and the feature of the amine group comprises 0.01 wt% to 5 wt% nitrogen.  It appears as written that the amine group comprises 0.01-5 wt% nitrogen and it is not clear how this is related to the total elements on a surface of the polymer layer.  The same is true of the sulfur content:  it appears that the hydrogen ion exchange group comprises 0.01- 1 wt% sulfur and this is not linked to the feature of the total elements on a surface of the polymer.   The following amendment would obviate the rejection:

    PNG
    media_image2.png
    146
    640
    media_image2.png
    Greyscale

	Appropriate correction is required.  Note that “the polymer layer surface” in the proposed amendment does not have an antecedent basis issue given the polymer layer intrinsically has a surface.  The same is true of “the content of the nitrogen element” (intrinsic to the amine group which by definition has a nitrogen element).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., “Multichelate-functionalized carbon nanospheres used for immobilizing Pt catalysts for fuel cells,” J. Power Sources, 194 (2009) 234-242 (copy provided) in view of Salguero et al. (US 2010/0028745).
Regarding claim 1, Kuo teaches a carrier-nanoparticle complex [C-(El)3-Pt] comprising: 
a carbon carrier (carbon black or “C”) (Sections 2.1 and 3);
a polymer layer of triethylenetetramine (H2NCH2CH2NHCH2CH2NHCH2CH2NH2) [“(El)3”] provided on a surface of the carbon carrier, the polymer layer (El)3 having an amine group (Section 2.1-3.2; Fig. 1); and
metal nanoparticles (Pt nanoparticles) provided on the polymer layer (El)3 (section 3.2; Fig. 1, not limited to full disclosure).  
Figure 1 of Kuo is reproduced below for convenience:


    PNG
    media_image3.png
    550
    774
    media_image3.png
    Greyscale

	Kuo fails to disclose the polymer layer provided on the surface of the carbon carrier also has a hydrogen ion exchange group of Chemical Formula 12:  -SO3-X, wherein X is a monovalent cation group as claimed.  
3H] (“Chemical Formula 12 in which H is a monovalent cation group”) by attaching -Ar-(CF2)a-O-CF2-X to the particle, wherein particle = carbon or Pt/carbon, Ar = C6H4, a=2, b=2, and X= SO3H (P29, see also P9; Figs. 3, 8).  Salguero teaches by providing said highly acidic sulfonic acid group as part of a pendant group to the surface of the carbon carrier, the proton conduction ability of the catalyst particles is improved which in turn improves fuel cell performance and durability (P4-6, 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the carbon carrier of Kuo, used as a catalyst in fuel cells and having a similar construct and function, to also include sulfonic acid groups (-SO3H) by way of attaching -Ar-(CF2)a-O-(CF2)b-SO3H to the surface of the carbon black carrier as taught by Salguero, thereby providing a polymer layer on a surface of the carbon carrier of Kuo having both an amine group [part of (El)3 of Kuo] and a sulfonic acid group (-SO3H) (“a hydrogen ion exchange group of Chemical Formula 12, -SO3-X, X = H+ which is a monovalent cation group”] in order to provide the predictable result taught by Salguero of improving proton conduction ability of the catalyst particles which in turn improves fuel cell performance and durability (P4-6, 11).
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Regarding claim 2, Kuo teaches wherein the polymer layer comprises a polyalkyleneimine having the amine group, the polyalkylemine being triethylenetetramine (H2NCH2CH2NHCH2CH2NHCH2CH2NH2) (Section 2.1-3.2; Fig. 1).  Kuo as modified by Salguero teaches a hydrogen exchange polymer -Ar-(CF2)a-O-(CF2)b-SO3H having the hydrogen ion exchange group –SO3H (P29; see also P9 for an alternative hydrogen exchange polymer with –SO3H).  
Regarding claim 3, Kuo teaches wherein the polyalkyleneimine (triethylenetetramine) comprises at least a repeating unit of Chemical Formula 1

    PNG
    media_image4.png
    110
    189
    media_image4.png
    Greyscale

in which E1 is CH2CH2 (“an alkylene group having 2 carbon atoms”) and o is 2 given the intrinsic chemical formula of triethylenetetramine (show below, also illustrated in Fig. 1 of Kuo):

    PNG
    media_image5.png
    227
    413
    media_image5.png
    Greyscale

3
Regarding claim 4, Kuo teaches wherein the polyalkyeleneimine (triethylenetetramine) is a species example of the genus of claimed Chemical Formula 10 

    PNG
    media_image6.png
    105
    310
    media_image6.png
    Greyscale

in which X1 is an alkylene group having 2 carbon atoms, q is an integer of 2, and X2 is an alkylene group having 2 carbon atoms. 
Regarding claim 5, Kuo teaches wherein the metal nanoparticles are bonded to the amine group of the polymer layer (abstract; sections 2.3, 3, 3.2).
Regarding claim 6, Kuo teaches that the loading percentage of Pt nanoparticles onto the carbon-(El)3 is altered by changing the concentration ratio of the Pt precursors and the amino functionality in the colloidal solutions (section 3.2).  Kuo as modified by Salguero teaches the purpose of the sulfonic acid groups is to increase the proton conduction ability of the catalyst particles which in turn improves fuel cell performance and durability (P4-6, 11).  
Kuo does not disclose a specific content in terms of weight percentage based on the total elements on a surface of the polymer layer of nitrogen (from the amine group) or sulfur (from the hydrogen ion exchange group); however, each of the groups is providing the known functions 3 (Kuo:  section 3.2), and the sulfonic acid groups including the sulfur element affects proton conduction ability.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable amounts in terms of weight percentage of each of the amine group (and thus nitrogen content) and sulfonic acid group (and thus sulfur content) on the surface of the polymer layer given the functions achieved by these entities are taught by the prior art, the Court has held the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
See also the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Regarding claim 7, Kuo teaches wherein the polymer layer comprises a polyalkyleneimine having the amine group, the polyalkylemine being triethylenetetramine (H2NCH2CH2NHCH2CH2NHCH2CH2NH2) (Section 2.1-3.2; Fig. 1).  Kuo as modified by Salguero teaches a hydrogen exchange polymer -Ar-(CF2)a-O-CF2-SO3H having the hydrogen ion exchange group –SO3H (P29; see also P9 for an alternative hydrogen exchange polymer with –SO3H).  Neither Kuo nor Salugero teaches a weight percentage of the respective components to be used such that the weight ratio of the triethylenetetramine (polyalkyleneimine) to the hydrogen ion exchange polymer [-Ar-(CF2)a-O-(CF2)b-SO3H] can be determined; however, each of the entities by way of their respective functional groups provides the known functions detailed above:  the amino group of the polyalkyleneimine affects the loading percentage of Pt nanoparticles onto the carbon-(El)3 (Kuo:  section 3.2), and the sulfonic acid groups of the hydrogen ion exchange polymer affects proton conduction ability (Salugero: P4-6, 11). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable amounts of each of said components, and thus a weight ratio of one to the other, given the functions achieved by these entities are taught by the prior art, the Court has held the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
See also the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Therefore, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claimed subject matter, a prima facie case of obviousness exists for the ranges as presented in view of the case law cited above.

8.	Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., “Multichelate-functionalized carbon nanospheres used for immobilizing Pt catalysts for fuel cells,” J. Power Sources, 194 (2009) 234-242 (copy provided) in view of Salguero et al. (US 2010/0028745) as applied to at least claim 1 above, and further in view of Ziser et al. (US 2011/0082222).
Regarding claim 6, Kuo teaches that the loading percentage of Pt nanoparticles onto the carbon-(El)3 is altered by changing the concentration ratio of the Pt precursors and the amino functionality in the colloidal solutions (section 3.2).  Kuo as modified by Salguero teaches the purpose of the sulfonic acid groups is to increase the proton conduction ability of the catalyst particles which in turn improves fuel cell performance and durability (P4-6, 11).  
Kuo does not disclose a specific content in terms of weight percentage based on the total elements on a surface of the polymer layer of nitrogen (from the amine group) or sulfur (from the hydrogen ion exchange group); however, each of the groups is providing the known functions 3 (Kuo:  section 3.2), and the sulfonic acid groups including the sulfur element affects proton conduction ability (Salguero: P4-6, 11).
In the same field of endeavor, Ziser teaches polymeric materials imparting proton conductivity in fuel cells and specifically that the inventive polymeric materials have amino groups and sulfonic acid groups, wherein a specified sulfur and nitrogen content with ranges overlapping that claimed are taught:

    PNG
    media_image7.png
    279
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    98
    357
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    95
    503
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art to modify Kuo/Salguero such that based on the total elements on a surface of the polymer layer, the content of nitrogen (from the amine group) is 0.50-50 wt% of nitrogen and the content of sulfur (from the hydrogen ion exchange group) is 0.50 to 50 wt% given Ziser teaches these ranges for an analogous polymer with analogous functional groups used in the same field of endeavor (full prima facie case of obviousness exists (see MPEP § 2144.05).	Therefore, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claimed subject matter, a prima facie case of obviousness exists for the ranges as presented.  

9.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided) as evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided).
Regarding claim 1, Nakashima teaches a carrier-nanoparticle complex (Fig. 2b; P130; not limited to full disclosure) comprising: 
a carbon carrier 10 that may be a carbon nanotube, among other types of carbon carriers (P20, 78-79, 130);
a carrying layer 18 (“polymer layer”) provided on a surface of the carbon carrier 10 constituted of an adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) which constitute the atoms (i.e., nitrogen atoms) having unpaired electrons required of the polymer of adhesive layer polymer 12, and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of 
metal catalyst particles 16 including platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68) that are illustrated (see Figs. 2b, 3) and shown in the SEM images to be nanoparticles (Figs. 4a-7, 9).  Fig. 2b of Nakashima is reproduced below for convenience:

    PNG
    media_image10.png
    262
    480
    media_image10.png
    Greyscale

Nakashima fails to disclose the hydrogen ion exchange group is represented by Chemical Formula 12 (-SO3-X, wherein X is a monovalent cation group) as claimed.  In the same field of endeavor, Berber teaches analogous art of a fuel cell electrocatalyst based on double-polymer coated carbon nanotubes specifically composed of Pt-deposited polybenzimidazole (PBI) coated carbon nanotubes which have a further coating of Nafion ionomer thereon (full disclosure).  Berber discusses that it was previously known to coat carbon nanotubes with PBI and PVPA (p. 2) [i.e., the polymers selected by Nakashima for layers 12 and 14 of carrying layer 18 (“the polymer layer”)], and that the instant study applies Nafion ionomer in place of PVPA given Nafion ionomer supports good proton transfer and improves the triple phase boundary of the electrocatalyst, and accordingly facilitates a good oxygen reduction reaction (p. 2).  Nafion intrinsically includes the hydrogen ion exchange group of -SO3H (i.e., -SO3-X as claimed in + which is a monovalent cation group), the chemical structure of Nafion shown below as evidenced by the product data sheet for NafionTM perfluorianted resin solution product data sheet from Sigma-Aldrich utilized in Berber (p. 9):

    PNG
    media_image11.png
    319
    455
    media_image11.png
    Greyscale

Nafion ionomer

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the PVPA polymer utilized as the proton-conducting layer 14 polymer of Nakashima with Nafion ionomer as taught by Berber given Berber teaches an analogous configuration of a double-polymer coated carbon nanotube electrocatalyst and that Nafion supports good proton transfer and improves the triple phase boundary of the electrocatalyst, and accordingly facilitates a good oxygen reduction reaction (p. 2).   The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale B).  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer (Nafion having acidic functional groups of -SO3H) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.
Regarding claim 5, Nakashima teaches the metal nanoparticles are bonded to the amine group of the polymer layer (P74-77).  Note that the bonding can be interpreted as direct bonding or indirect bonding.

10.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided) as evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided) as applied to claims 1 and 5 above, and further in view of Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy provided).
	Regarding claim 2, Nakashima teaches wherein the carrying layer 18 (“polymer layer”) includes adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) which constitute the atoms (i.e., nitrogen atoms) having unpaired electrons required of the polymer of adhesive layer polymer 12, 

Nakashima fails to disclose the adhesive layer 12 specifically includes polyalkyleneimine having the amine group as claimed.  The requirement of Nakashima is that the polymer of adhesive layer 12 includes a polymer where atoms have unpaired electrons are contained in a molecular structure thereof.  In the same field of endeavor, Geng teaches analogous art of an electrocatalyst of polyethyleneimine-modified carbon nanotubes which support a PtRu catalyst, the polyethyleneimine (PEI) polymer being a known polymer having atoms (nitrogen atoms) having unpaired electrons contained in the molecular structure thereof, and suitable for use in a similar construct as Nakashima (full disclosure), Geng teaching the carbon nanotubes are surface functionalized with the PEI polymer in the same fashion as Nakashima with subsequent catalyst deposition thereon (see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize PEI polymer, alone or together with PBI of Nakashima, as a constituent of adhesive layer 12 of Nakashima which is required to have a polymer having atoms having unpaired electrons contained in the molecular structure thereof which PEI meets, and is additionally t known to be utilized in the construct of modifying the surface of carbon nanotubes used as a carrier for electrocatalyst particles as taught by Geng.  The  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Regarding claim 7, Nakashima teaches wherein the adhesive layer 12 is formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof and is functional to fix to the carbon surface and interact with the acidic group side chains of the proton conduction layer (P70-71, 74), with modified Nakashima/Weng teaching PEI.  Nakashima teaches the amount of the adhesive polymer is at a thickness level such that a carbon-adhesive layer interaction and adhesive layer-proton conductive layer interaction is generated, and electrons are movable between carbon and catalyst particles, wherein when using PBI, the thickness is set to 1 to 5 nm (P99).  
The proton-conducting layer 14 formed using a polymer having acidic side chains (i.e., “a hydrogen ion exchange polymer having the hydrogen ion exchange group”) with Nakashima teaching PVPA and modified Nakashima teaching substituted Nafion is taught as being functional to bond with the catalyst and to promote proton conduction (P75-77).  Nakashima teaches the amount of the proton conduction layer is at a thickness level such that an adhesive layer-proton conduction layer interaction and a proton-conduction layer-catalyst particle interaction can be generated, and a positive (molecular oxygen) or negative electrode active material (molecular hydrogen) is permeable between the proton conduction layer and the catalyst particles, wherein when PVPA is utilized, the thickness is set to 1 to 5 nm (P110).   Nakashima further teaches that because the proton conduction layer is arranged on carbon by way of adhesive layer, the dissipation of the proton conduction layer by water can be prevented as much 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine appropriate or optimum amounts of the  adhesive layer 12 (PEI of Weng) and polymer of proton conduction layer 14 (substituted Nafion), and thus a weight ratio thereof, in order to achieve the described functional features above including interactions between the layers, the ability for electrons to move between the carbon and the catalyst particles, the ability for a positive (molecular oxygen) or negative electrode active material (molecular hydrogen) to permeate between the proton conduction layer and the catalyst particles, and preventing dissipation of the proton conducting layer.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, in the absence of new or unexpected results commensurate in scope with the claimed subject matter and for which objective evidence is offered, determining appropriate or optimum .

11.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0038615).
Regarding claim 1, Son teaches a carrier-nanoparticle complex 20 (Fig. 1A) comprising: 
a core 22 that is a carbon carrier such as carbon black, carbon fiber, carbon nanotubes, etc. (P24);
	an ionomer layer provided on the surface of the carbon carrier core 22, the polymer layer including at least one selected from the group of polymers listed including benzimidazole-based polymers, polyimide-based polymers, polyeretherimide-based polymers, and polyperfluorosulfonic acid, among others (P31), the former three each having an intrinsic amine group and the latter intrinsically having hydrogen exchange group represented by Chemical Formula 12, -SO3X in which X is H+ (“a monovalent cation group”), the combined use of any of the first three polymers having the amine group and polyperfluorosulfonic acid having the –SO3H group being prima facie obvious given Son teaches that “at least one” may be utilized such that it would be obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize two, three, four, etc. as encompassed by such a teaching, thereby providing the predictable results of imparting the attributes of said ionomers in terms of proton conductivity, bonding capabilities, etc. to the catalyst particles; and
	metal nanoparticles provided on the ionomer layer (Fig. 1A; P23-31, not limited to full disclosure).
Regarding claim 5, Son teaches wherein the metal nanoparticles are bonded via the ionomer polymer to the carbon carrier, wherein it is considered that the metal nanoparticles are intrinsically bonded to the amine group of the ionomer layer (either directly or indirectly).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


13.	Claims 1, 2, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of copending Application No. 15/742,390 (hereinafter '390) (=US 2019/0088966).  Although the claims at issue are not identical, they are not patentably distinct from each other because all subject matter presently claimed in claims 1, 2, 6, and 7 is found within claims 10 and 12 of '390.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of copending Application No. 15/742,390 ('390) as applied to claims 1, 2, 6, and 7 above, and further in view of Kuo et al., “Multichelate-functionalized carbon nanospheres used for immobilizing Pt catalysts for fuel cells,” J. Power Sources, 194 (2009) 234-242 (copy provided).  This is a provisional nonstatutory double patenting rejection.
	Regarding claims 3-5, the features as claimed are not found in the claim set of '390; however, the features are rendered obvious in view of the teachings of Kuo which teaches 

    PNG
    media_image4.png
    110
    189
    media_image4.png
    Greyscale

in which E1 is CH2CH2 (“an alkylene group having 2 carbon atoms”) and o is 2 given the intrinsic chemical formula of triethylenetetramine (also illustrated in Fig. 1 of Kuo) (claim 3):

    PNG
    media_image5.png
    227
    413
    media_image5.png
    Greyscale

Kuo teaches wherein the polyalkyeleneimine (triethylenetetramine) is a species example of the genus of claimed Chemical Formula 10:

    PNG
    media_image6.png
    105
    310
    media_image6.png
    Greyscale

in which X1 is an alkylene group having 2 carbon atoms, q is an integer of 2, and X2 is an alkylene group having 2 carbon atoms (claim 4).  Kuo teaches wherein the metal nanoparticles are bonded to the amine group of the polymer layer (abstract; sections 2.3, 3, 3.2) (claim 5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific polylalkyleneimine of '390 that of triethylenetetramine and provide the carrier-nanoparticle complex of '390 such that the metal prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (claims 3 & 4) and the use of a known technique to improve a similar product in the prior art in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C).  

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mohwald et al. (US 2007/0117958) teaches a polymer system capable of proton exchange in which the amount of sulfur in the polymer (present by way of sulfonic acid groups) is preferably from 0.10 to 8.7 wt% (P37); and
St.-Arnaud et al. (US 2005/0053818) teaches composite materials including an ion exchange polymer in which the sulfur content is correlated directly to ion exchange capacity (P82).  
Miyake (US 8,795,927) teaches:

    PNG
    media_image12.png
    203
    422
    media_image12.png
    Greyscale

Kim et al. (US 2006/0275648) teaches:

    PNG
    media_image13.png
    160
    438
    media_image13.png
    Greyscale

A carbon carrier 13, catalyst 7, and anion and cation exchange resins 9, 11 are shown below (which may reversed in position) and which are taught as including amine and sulfonic acid groups.

    PNG
    media_image14.png
    372
    549
    media_image14.png
    Greyscale

Hitomi et al. (US 2002/0019308) teaches a composite catalyst including a carbon carrier and metal catalyst to which a cation-exchange resin and a hydrophobic polymer are applied (abstract; full disclousre), the cation exchange resin being a sulfonic acid ion-exchange resin (P58) and the hydrophobic polymer 12 including polyvinylpyrrolidone (having an amine group) (P59):

    PNG
    media_image15.png
    293
    391
    media_image15.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729